Citation Nr: 0946104	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-36 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), for the time period 
prior to October 6, 2008.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) for the time period from 
October 6, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which continued the Veteran's 30 
percent evaluation for PTSD effective January 25, 1995.  In 
an August 2009 supplemental statement of the case(SSOC) the 
Appeals Management Center (AMC) increased the Veteran's 
evaluation to 50 percent for PTSD effective October 6, 2008.  
The issue of entitlement to a higher disability evaluation 
remains before the Board, as the 50 percent increase is not 
the maximum evaluation available.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded).

The October 2008 VA examiner in his December 2008 addendum 
noted that the Veteran was currently not working because of 
his PTSD symptoms.  The Court of Appeals for Veterans Claims 
(CAVC) has recently held that a request for a total 
disability rating based on individual unemployability (TDIU), 
whether expressly raised by a claimant or reasonably raised 
by the record, is an attempt to obtain an appropriate rating 
for disability or disabilities, and is part of a claim for 
increased compensation.  There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  Therefore, development of a claim of entitlement 
to TDIU is REFERRED to the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to October 6, 2008, the Veteran's PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
daily panic attacks, chronic sleep impairment, and mild 
memory loss.

3.  From October 6, 2008, the Veteran's PTSD was manifested 
by no more than an occupational and social impairment with 
reduced reliability and productivity due to such objective 
evidence of PTSD symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks every few days, chronic sleep 
impairment, irritability, and isolation. 


CONCLUSIONS OF LAW

1.  Prior to October 6, 2008, the criteria for a rating in 
excess of 30 percent for PTSD were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2009).

2.  From October 6, 2008, the criteria for a rating in excess 
of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his increased rating claim in 
March 2005.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in September 2005 
and by the AMC in correspondence dated in April 2008.  The 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SOC) was issued in August 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a July 2006 letter 
and in the April 2008 letter.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  He was 
also afforded VA medical examinations in October 2005 and 
October 2008 to assess the current nature of his claimed 
disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this claim, staged ratings are currently in 
effect.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  In addition, where there 
is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009)

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), for the time period 
prior to October 6, 2008.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) for the time period from 
October 6, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which continued the Veteran's 30 
percent evaluation for PTSD effective January 25, 1995.  In 
an August 2009 supplemental statement of the case(SSOC) the 
Appeals Management Center (AMC) increased the Veteran's 
evaluation to 50 percent for PTSD effective October 6, 2008.  
The issue of entitlement to a higher disability evaluation 
remains before the Board, as the 50 percent increase is not 
the maximum evaluation available.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded).

The October 2008 VA examiner in his December 2008 addendum 
noted that the Veteran was currently not working because of 
his PTSD symptoms.  The Court of Appeals for Veterans Claims 
(CAVC) has recently held that a request for a total 
disability rating based on individual unemployability (TDIU), 
whether expressly raised by a claimant or reasonably raised 
by the record, is an attempt to obtain an appropriate rating 
for disability or disabilities, and is part of a claim for 
increased compensation.  There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  Therefore, development of a claim of entitlement 
to TDIU is REFERRED to the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to October 6, 2008, the Veteran's PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
daily panic attacks, chronic sleep impairment, and mild 
memory loss.

3.  From October 6, 2008, the Veteran's PTSD was manifested 
by no more than an occupational and social impairment with 
reduced reliability and productivity due to such objective 
evidence of PTSD symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks every few days, chronic sleep 
impairment, irritability, and isolation. 


CONCLUSIONS OF LAW

1.  Prior to October 6, 2008, the criteria for a rating in 
excess of 30 percent for PTSD were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2009).

2.  From October 6, 2008, the criteria for a rating in excess 
of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his increased rating claim in 
March 2005.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in September 2005 
and by the AMC in correspondence dated in April 2008.  The 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SOC) was issued in August 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a July 2006 letter 
and in the April 2008 letter.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  He was 
also afforded VA medical examinations in October 2005 and 
October 2008 to assess the current nature of his claimed 
disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this claim, staged ratings are currently in 
effect.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  In addition, where there 
is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009)

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. 
§ 4.125.  The Board is cognizant that a Global Assessment of 
Functioning score is not determinative by itself.

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
38 C.F.R. § 4.126(a)(2009).  When evaluation the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Factual Background and Analysis

As noted above, the Veteran served during WWII from January 
1943 to January 1946.  He was granted service connection for 
PTSD, with an evaluation of 30 percent disabling effective 
January 25, 1995 in a June 1995 rating decision.  He filed 
the current increased rating claim in March 2005 and was 
denied an increased rating by the RO in the January 2006 
rating decision on appeal.

VA treatment notes from a Community Based Outpatient Clinic 
(CBOC) dated from October 2003 to September 2005 reflect that 
the Veteran and his wife attended co-joint therapy sessions 
bi-monthly.  His main symptom was anxiety attached to 
thoughts of his past military experiences and watching the 
news and current world conflicts.  In December 2004, the 
Veteran noted he did not have sleep or appetite disturbance.  
In a May 2005 note, it was reported that he enjoyed family 
interactions.

In October 2005, the Veteran was afforded a VA PTSD 
examination.  The examiner indicated that he had reviewed the 
claims file.  The Veteran 's medications included an 
antidepressant.  He reported that his socialization was 
limited to his family, and that he had no friends.  On mental 
status examination, the 82-year old Veteran was described as 
well groomed and had appropriate hygiene.  He was oriented to 
person, place, time and situation; though he was noted to be 
easily confused, with some minor signs of cognitive decline.  
Speech was logical and relatively focused, and his mood was 
noted to be "50/50."  He reported significant anxiety after 
the outbreak of the Iraq war, and that his sleep was 
sporadic, with occasional insomnia.  He denied feelings of 
hopelessness, helplessness or worthlessness, and denied 
suicidal and/or homicidal ideation.  He stated that it was 
difficult to discuss traumatic experiences in service.  He 
described dreaming about being attacked by Japanese planes.  
He avoided watching television because the programs reminded 
him about the military.  The diagnosis was chronic PTSD.  It 
was noted that the Veteran was moderately impaired in his 
overall functioning with a history of sleep disturbance, 
depressed mood, chronic anxiety, social isolation and 
impaired concentration.  A Global Assessment of Functioning 
(GAF) scale score of 52 was assigned.

During a February 2006 VA Behavioral Health evaluation, it 
was noted the Veteran experienced nightmares and intrusive 
thoughts nearly every day in response to traumatic events 
during WWII and dissociative flashback episodes when reading 
or watching television at least a couple times a week.  The 
Veteran and his wife both related that he avoided wartime 
movies, the news or other events/people associated with WWII 
itself or things that reminded him of the war.  If he did not 
avoid the stressors he would become increasingly irritable 
and agitated.  They noted that the Veteran had diminished 
interest in activities and discomfort in some social 
situations, but that he would push himself to engage in these 
activities with his wife's support.  The Veteran experienced 
startle response and hypervigilance in new social situations 
and he reported "panic attacks" nearly every day.  In an 
April 2006 Behavioral Health note, the Veteran reported that 
he had to limit the time he spent in certain social 
situations and activities, but that he still approached the 
activities and enjoyed them.

In April 2006, the Veteran underwent a VA PTSD program 
psychological evaluation.  During the evaluation, he was 
noted to be alert, cooperative, and oriented to person, place 
and time.  He appeared to be confused on occasion, but this 
was attributed as likely due to poor hearing.  His wife was 
present at the interview sessions.  The examiner noted that 
there was no evidence of hallucinations, delusions, looseness 
of associations, or flight of idea.  The Veteran's mood was 
stable, and he denied suicidal and homicidal ideation.  He 
reported distressing recollection s of traumatic experiences, 
recurrent nightmares, flashbacks, physical alarm response to 
reminders of trauma, efforts to avoid any reminder of his war 
experiences, inability to enjoy previously enjoyable 
activities, social isolation, emotional numbness, sleep 
difficulties, episodic problems with anger, difficulty 
concentrating, consistent feelings of imminent danger 
requiring constant vigilance, and feeling jumpy or easily 
startled.  The tests results were consistent with a diagnosis 
of PTSD and revealed a chronic and persistent pattern of 
moderate, and at times, severe distress that results in 
periods of significant dissociation and the choice of social 
isolation.  The distress was noted to be constant since WWII 
but with symptoms worsening in recent years, triggered by 
9/11 and the Iraq War.  The Veteran was assigned a GAF score 
of 53.

In May 2008, the Veteran was seen in Behavioral Health at the 
Clifton Park CBOC with his wife for treatment.  He continued 
to have chronic, intrusive thinking and flashbacks triggered 
by the media coverage of the current conflict in Iraq.  The 
Veteran described forcing himself to stay active with the 
help of his wife, including going to Elks club breakfasts and 
church dinners.

In October 2008 the Veteran was afforded a VA PTSD 
examination, and the claims file was reviewed in conjunction 
with the interview.  Because of the brevity of the 
examination report, the report was determined to be 
incomplete.

In December 2008 the VA examiner provided an addendum to the 
October 2008 VA PTSD examination.  The examiner noted that 
the claims file and medical records were reviewed in 
conjunction with the examination.  It was noted that the 
Veteran was receiving treatment for his PTSD in the form of 
individual psychotherapy and medication, with limited 
positive results.  His family relations were significantly 
deteriorated since his last examination, that he often became 
hypervigilant and irritable and would get into arguments over 
trivial things.  His relationship with his wife had 
deteriorated and he reported rarely speaking with his 
relatives.  He presented to the examination with disheveled 
clothes and he appeared restless, anxious, and depressed.  
Speech was unremarkable, affect was appropriate and full, 
attitude was cooperative, and orientation was intact to 
person, place and time.  The Veteran's thought process and 
thought content were unremarkable.  He had no delusions or 
hallucinations and no suicidal or homicidal ideation.  His 
behavior was appropriate, his insight was fair, and he did 
not have any obsessive or ritualistic behavior.  The Veteran 
described waking up from sleep several times every night and 
feeling tired and irritable during the day.  He described 
panic attacks that occurred once every few days and the 
attacks would happen four to five times a day, with the 
episodes lasting a few weeks to a few months at a time.  
During the panic attacks he did not sleep well, was afraid of 
crowds and isolated himself.  He described good impulse 
control and no episodes of violence.  He had a general lack 
of motivation to work or socialize with people.  The Veteran 
had no issues with performing activities of daily living and 
his hygiene was maintained.  He demonstrated normal remote 
and recent memory.  Regarding the Veteran's PTSD symptoms, it 
was related that he experienced symptoms daily, but the 
severity of the symptoms varied and had a negative impact on 
the quality of his life, as his sleep was often disturbed, he 
isolated himself and had given up his leisure activities.  He 
did not have any periods of remission.  In sum, the examiner 
noted that the Veteran experienced nightmares and panic 
attacks, tried to avoid people, did not socialize with 
people, isolated himself by staying at home most of the time, 
gave up his leisure activities, and lacked motivation to work 
or socialize with people.  The diagnosis was PTSD and a GAF 
score of 50 was assigned.  The examiner further commented 
that the Veteran was not currently working because of his 
PTSD, that his was often pre-occupied with his PTSD symptoms, 
and would argue with family members and avoid them because he 
felt irritable and suspicious.  

A December 2008 Behavioral Health note with the Veteran's 
treating psychologist noted that the Veteran's wife was 
present at the session.  The Veteran reported that he felt 
that his daily stressors had a longer impact on him than they 
used to, and he described being more irritable and 
argumentative with his family than in the past.  He described 
using more time outs/distancing at family events.  However, 
he noted he was still able to largely enjoy himself and did 
not feel as thought he was missing out on anything.  He a 
recently went to an event at his grandchild's school and 
enjoyed himself at the event.  In a February 2009 Behavior 
Health note, the Veteran noted that he had fatigue and 
impatience for daily frustrations and continued to have 
problems with hypervigilance and flashbacks, but that he was 
continuing to work with his wife to overcome.  He spent 
Christmas with his family and overall was able to enjoy the 
holiday, though he spent most of the time watching his 
grandchildren play instead of interacting with the adults or 
having conversations.  In an April 2009 Behavioral Health 
note, the Veteran reported continuing to work with his wife 
on coping with his PTSD symptoms.  The Veteran reported doing 
some "life review" and decided that he was happier in his 
life now than in the past.  He also described continuing to 
experience impatience, irritability, hypervigilance and 
flashbacks.  In June 2009, the Veteran suffered a fall, which 
caused him to think more about his own mortality.  He denied 
depression or suicidal ideation and reported being excited 
for the birth of a grandchild.  He noted that his PTSD 
symptoms continued but where manageable with his current 
medication and coping techniques.  

In an August 2009 SSOC the AMC increased the Veteran's rating 
for PTSD from 30 percent to 50 percent effective October 6, 
2008 (the date of the Veteran's VA PTSD examination).  As 
such, the Veteran's currently has staged ratings.  As to the 
30 percent rating the Veteran has prior to October 6, 2008, 
the evidence of record does not indicate that at any time 
during this period the Veteran should have been granted a 
higher evaluation.  

Based on the evidence of record for the period prior to 
October 6, 2008, the Board finds the Veteran's service-
connected PTSD is manifested by no more than an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, daily panic attacks, chronic sleep 
impairment, and mild memory loss.  Additional objective 
evidence during the period prior to October 6, 2008 revealed 
well-groomed appearance and adequate hygiene; cooperative and 
alert; oriented to person, place and time; a stable mood; and 
good insight and judgment.  Subjective evidence of PTSD 
symptoms includes hypervigilance, sleep disturbance and 
nightmares, intrusive thoughts or flashbacks, problems with 
irritability and concentration, exaggerated startle response, 
and social isolation.

A 50 percent rating will be awarded where it is shown that 
the Veteran suffers from occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board observes that the October 2005 VA examiner 
concluded that the Veteran's PTSD symptoms caused a "moderate 
impairment of functioning" and the Veteran's GAF score of 52 
also indicated moderate symptoms.  The October 2005 VA 
examination also revealed that the Veteran retired at age 62, 
after working for the same company for 35 years.  In a 
February 2006 Behavioral Health note the Veteran reported 
panic attacks nearly every day; however, the remainder of his 
symptoms were more consistent with moderate PTSD and a 30 
percent rating.  The Veteran had extensive PTSD testing 
during an April 2006 evaluation and he was noted to have 
"chronic and persistent pattern of moderate, and at times, 
severe distress that results in periods of significant 
dissociation and the choice of social isolation."  However, 
he was assigned a GAF score of 53, for moderate symptoms.  
The record does not show that the Veteran had flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, impairment of short- and long-term memory, impaired 
judgment, or impaired abstract thinking.  Additionally the 
Veteran had a very close relationship with his wife, who 
accompanied him to all of his psychology treatment sessions.  
By May 2008, the Veteran was joining his wife at Elk Club 
breakfasts and church dinners and he continued to attempt to 
be socially active with the help of his wife.  As such, 
though the Veteran reported panic attacks occurring daily 
instead of weekly, the majority of the Veteran's symptoms, as 
well as both of the Veteran's GAF scores, indicate that he 
has a moderate level of symptoms.  As such, the evidence does 
not support a finding that the Veteran's symptoms more nearly 
approximate a 50 percent rating.  Therefore a rating in 
excess of 30 percent for the period prior to October 6, 2008 
is upheld.  

As noted above, in an August 2009 SSOC the AMC increased the 
Veteran's rating for PTSD to 50 percent, effective October 6, 
2008, the date of the VA examination.  As to the 50 percent 
rating the Veteran has from October 6, 2008, the evidence of 
record does not indicate that at any time during this period 
the Veteran should have been granted a higher evaluation.

Based on the evidence of record for the period from October 
6, 2008, the Board finds the Veteran's service-connected PTSD 
is manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
such objective evidence of PTSD symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks every few days, 
chronic sleep impairment, irritability, and isolation.  
Additional objective evidence during the period from October 
6, 2008 revealed disheveled appearance and adequate hygiene; 
cooperative and alert; oriented to person, place and time; a 
depressible mood; and good insight and judgment.  Subjective 
evidence of PTSD symptoms includes hypervigilance, sleep 
disturbance and nightmares, intrusive thoughts or flashbacks, 
problems with irritability and concentration, exaggerated 
startle response, feelings of detachment, a restricted range 
of affect, and social isolation.

The Board observes that in the December 2008 addendum to the 
October 2008 VA examination the examiner concluded that the 
Veteran's PTSD symptoms had increased since his last VA 
examination and that his family relations were significantly 
deteriorated.  Additionally, the Veteran described panic 
attacks that would occur once every few days, with four to 
five panic attacks a day.  The Veteran also described arguing 
more with family members due to his irritability and 
suspiciousness, as well as avoiding social situations and 
giving up his leisure activities.  The examiner gave the 
Veteran a GAF score of 50, or serious symptoms of PTSD.  
However, the evidence in the claims file does not show that 
the Veteran had suicidal ideation, obsessive rituals, 
illogical, obscure or irrelevant speech, impaired impulse 
control, or spatial disorientation.  As such, there is no 
indication in the claims file that the Veteran's PTSD 
warrants a rating in excess of 50 percent.  In fact, VA 
treatment notes from February to June 2009 noted that the 
Veteran was spending more time with his family again.

The aforementioned discussion makes clear that the Veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 30 percent rating prior to 
October 6, 2008 and the level of occupational and social 
impairment contemplated for a 50 percent rating from October 
6, 2008.  As the criteria for the next higher (50 percent and 
70 percent, respectively) ratings for PTSD have not been met, 
it logically follows that criteria for an even higher rating 
(70 and 100 percent, respectively) have not been met.

The Board has considered additional staged ratings under Hart 
v. Mansfield, 21 Vet. App. 505 (2007), but concludes that 
they are not warranted.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for more severe 
symptoms than shown by the evidence during the period in 
question; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). Consequently, referral for extraschedular 
consideration is not warranted.

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent, credible, 
and persuasive evidence to support the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), for the period prior to 
October 6, 2008, is denied.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) for the period from 
October 6, 2008, is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


